Name: Commission Regulation (EEC) No 2628/91 of 3 September 1991 opening an invitation to tender for the refund for the export of rye to countries of zones I, II, III, IV, V, VI, VII and VIII and the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9 . 91 Official Journal of the European Communities No L 246/5 COMMISSION REGULATION (EEC) No 2628/91 of 3 September 1991 opening an invitation to tender for the refund for the export of rye to countries of zones I, II, III, IV, V, VI, VII and VIII and the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, tion and the first closing date for the submission of tenders ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of rye to tender for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas, in order to ensure supply, the invitation to tender for export should be limited to zones I, II, III , IV, V, VI, VII and VIII and the Canary Islands ; Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 . 2 . The invitation to tender shall relate to rye for export to the countries of zones I, II , III , IV, V, VI, VII and VIII and the Canary Islands as defined in Annex I to Commis ­ sion Regulation (EEC) No 1 1 24/77 (6). 3 . The invitation shall remain open until 21 May 1992. During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invi ­ tation to tender. By way of derogation from Article 1 (2) of Regulation (EEC) No 279/75, the time-limit for submission of tenders under the first partial invitation to tender shall expire on 12 September 1991 . Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, in Commission Regulation (EEC) No 279/75 (4), as last amended by Regulation (EEC) No 2788/86 (5) ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tende ­ ring security of ECU 12 per tonne when they submit their tenders ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period - of validity of the licences issued should be identical ; Article 2 A tender shall be valid only if it related to an amount of not less than 1 000 tonnes. Whereas, since the interested parties are already aware of the terms of the invitation, a derogation may be made from the provisions of Regulation (EEC) No 279/75 on the period that must elapse between the date of publica ­ Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be ECU 12 per tonne. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990 , p . 23 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 31 , 5 . 2. 1975, p. 8 . 0 OJ No L 257, 10 . 9 . 1986, p. 32 . (6) OJ No L 134, 28 . 5 . 1977, p. 53. No L 246/6 Official Journal of the European Communities 4. 9 . 91 Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in the Annex. If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph . Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 ('), export licences issued under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue. Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279175, the Commission shall decide, under the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2. 12. 1988, p. 1 . 4. 9 . 91 Official Journal of the European Communities No L 246/7 ANNEX Weekly tender for the refund for the export of rye to countries of zones I, II , III , IV, V, VI, VII and VIII and the Canary Islands (Regulation (EEC) No 2628/91 ) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc.